HOUCK, J.
A deputy sheriff demanded admittance to the house in which Thomas Podner lived. The deputy was seeking information regarding a disturbance at the Mapleton Clay Products Plant. Podner opened the door and the deputy, upon entering the house, smelled liquor at once. He saw a number of drunken persons in the house and also several jugs of whisky. The whisky was taken away and used in evidence at the trial in the Stark Common Pleas, wherein Podner was convicted of unlawfully having in his possession intoxicating liquor, and was fined $1,000.
Error was prosecuted and the main question raised by Podner in the Court of Appeals was: whether or not officers may, without a search warrant, enter a dwelling house, search the same and seize the evidence of an offense? The Court of Appeals held:
1.The liquor, being unlawfully possessed, the place where found ceased to be a bona fide private residence, and hence no search warrant was required in order for an officer to legally enter the house. 2612-27 GC.
2. If Podner was lawfully possessed of liquor he had a right to show same as a matter of defense, but he did not.
3. Protection given to private dwellings under Art. 1 Sec 14 Ohio Constitution is not applicable here, and therefore no constitutional question is raised.